DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments and terminal disclaimer filed on June 15, 2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claim 1 was canceled. Claims 2-20 are now renumbered as claims 1-19 are pending.
5.	The electronic terminal disclaimer filed on 06/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US patent # 10,825,024 has/have been reviewed and accepted. The terminal disclaimer has been recorded.	

ALLOWABLE SUBJECT MATTER
	6.	Claims 2-20 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
8.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the reason for allowance was mentioned in “allowable subject matter” section of previous office action (pp. 6-9) mailed 03/16/2022 and a terminal disclaimer has been filed to overcome non-statutory double patenting rejection, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
10.	Prior arts made of record, not relied upon:
US 2017/0344988 A1 (Cusden et al.): [0034] In some embodiments, at operations 236 and 238, Users A and B may each provide a request for a user identity smart contract on the blockchain network by sending a blockchain transaction (using the blockchain account) to identity factory smart contract 206. As an example, in the ETHEREUM environment or other environments, a blockchain account alone may not be able to respond to transactions or associate metadata. Such operations may, for example, be performed by an associated user identity smart contract which may be stored on a blockchain. For example, a user's respective user identity smart contract may “act” as the user's digital avatar on the blockchain in question. [0035] At operations 240 and 242, responsive to each request for a user identity smart contract, identity factory smart contract 206 may generate user identity smart contract 208 (associated with User A's account) and user identity smart contract 210 (associated with User B's account). User identity smart contracts 208 and 210 may each be generated to include the blockchain address of the respective user's account and be configured to receive and respond to instructions, notifications, or other messages from one or more other smart contracts.
US 2017/0011460 A1 (Molinari et al.)
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438